Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I shown in Figure 4 (see Page 23, line 19 – Page 25, line17);
Species II shown in Figure 5 (see Page 25, line 18-Page 31, line 2);
Species III shown in Figures 6-7 (see Page 31, line 3-Page 32, line 14);
Species IV shown in Figure 8 (see Page 31, line 14-Page 32, line 13);
Species V shown in Figure 9 (see Page 31, line 14-Page 32, line 13);
Species VI shown in Figure 10 (see Page 32, line 14 -Page 35, line 15);
Species VII shown in Figure 11 (see Page 32, line 14 -Page 35, line 15);
Species VIII shown in Figure 12 (see Page 32, line 14 -Page 35, line 15);
Species IX shown in Figure 13-14 (see Page 32, line 14 -Page 35, line 15);
Species X shown in Figure 17 (see Page 40, lines 1-11);
Species XI shown in Figure 18 (see Page 40, lines 1-11);
Species XII shown in Figure 19 (see Page 40, lines 1-11);
Species XIII shown in Figure 20 (see Page 40, lines 1-11);
Species XIV shown in Figure 21 (see Page 40, lines 1-11);
Species XV shown in Figure 22 (see Page 40, lines 1-11);
Species XVI shown in Figure 23 (see Page 40, lines 1-11);
Species XVII shown in Figure 24 (see Page 40, lines 1-11);
Species XVIII shown in Figure 25 (see Page 40, lines 1-11);
Species XIX shown in Figure 26 (see Page 40, lines 1-11);
Species XX shown in Figure 27 (note:  description in the brief description of figures is the only recitation of the specific design configuration);
Species XXI shown in Figure 28 (note:  description in the brief description of figures is the only recitation of the specific design configuration);
Species XXII shown in Figure 29 (note:  description in the brief description of figures is the only recitation of the specific design configuration);
Species XXIII shown in Figure 30 (note:  description in the brief description of figures is the only recitation of the specific design configuration);
Species XXIV shown in Figure 31 (note:  description in the brief description of figures is the only recitation of the specific design configuration);
Species XXV shown in Figure 32 (note:  description in the brief description of figures is the only recitation of the specific design configuration);
Species XXVI shown in Figure 33 (note:  description in the brief description of figures is the only recitation of the specific design configuration);
Species XXVII shown in Figure 34 (note:  description in the brief description of figures is the only recitation of the specific design configuration);
Species XXVIII shown in Figure 35 (note:  description in the brief description of figures is the only recitation of the specific design configuration);
Species XXIX shown in Figure 36 (note:  description in the brief description of figures is the only recitation of the specific design configuration);
Species XXX shown in Figure 37 (note:  description in the brief description of figures is the only recitation of the specific design configuration);
Species XXXI shown in Figure 38 (note:  description in the brief description of figures is the only recitation of the specific design configuration);
Species XXXII shown in Figure 39 (note:  description in the brief description of figures is the only recitation of the specific design configuration);
Species XXXIV shown in Figure 40 (note:  description in the brief description of figures is the only recitation of the specific design configuration);
Species XXXV shown in Figure 41 (note:  description in the brief description of figures is the only recitation of the specific design configuration);
Species XXXVI shown in Figure 42 (note:  description in the brief description of figures is the only recitation of the specific design configuration); and
Species XXXVII shown in Figure 43 (note:  description in the brief description of figures is the only recitation of the specific design configuration).
The species are independent or distinct because the application discloses multiple different design configurations and design components for a horizontal compressor. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions have acquired a separate status in the art in view of their different classification (i.e. there are different classifications for a single pump (it is noted that the type of pump also has different classifications (where the pump is in F04C18/00-F04C18/565) versus a multiple pump configuration is classified in (F04C23/00-F04C23/008)); the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  The Examiner would like to note that if a generic claim is found allowable, the Examiner would rejoin any claims that properly depend from a generic claim.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the restriction.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
EXAMINER’S COMMENT
The Examiner would like to note that Figures 44A, 44B, 45A, and 45B were not part of this restriction, since the claims recite the compressor and not the system that it is in (i.e. there are no claims reciting the mounting in a cabinet).  
     	The Examiner puts forth this restriction election based on the understanding that the specification describes and shows in the Figures the best mode of Applicant’s invention as Applicant intends to make and use it (MPEP 608.01(h), “The best mode contemplated by the inventor of carrying out his or her invention must be set forth in the description.”).  As such, the Examiner does not further construe Applicant to then take bits and pieces of the structure/feature content from the various embodiments, piecemeal mix and match them, and form a new, yet unidentified species that contains unknown structures/features in some unknown combination.  Should Applicant contemplate such an unidentified species based on the statement that other changes to the horizontal compressor are able to be made, the Applicant would be required to define it.  With this definition may come additional responsibility for Applicant to furnish new drawings that properly show the identified structures/features of this newly defined species.  The result, however, may be that the newly defined species could raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first and second paragraph.  Moreover, if Applicant decides to put forth the effort to define this unidentified species, this could serve as an admission by Applicant that the best mode of the invention was not disclosed in the specification as of the filing date of the invention.  In addition, if the applicant desires to elect a combination not detailed above in the restriction requirement, please provide the combination and support in the specification for the stated combination, as well as, the associated claims.  	
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746